Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 16/991,035 by WEI for “COMMUNICATIONS DEVICE AND METHOD FOR TRANSMITTING DATA IN RESOURCES CORRESPONDING TO A BUFFER STATUS REPORT”, filed on 08/12/2020. 
Per the 08/26/2020 amendments, claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2-3, 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10779343 B2 (conflicting claim). Although the claims at issue are not identical, they are not patentably distinct both applications are directed to transmitting to a buffer status report message indicating that a device has uplink data for transmission to a network/infrastructure equipment device.   Provided below is the mapping of some claim limitations. 

Claim No.
Instant Claims (16/991,035)
Conflicting Patent (10779343) 
Claim No.
1.
A communications device acting as a relay device configured to communicate with an infrastructure equipment of a mobile communications network, the communications device comprising: 





a receiver configured to receive signals representing data from a remote communications device for transmission to the infrastructure equipment, 


a transmitter configured to transmit signals representing the received data to the infrastructure equipment, 


a controller configured to control the transmitter to transmit the signals to the infrastructure equipment and to receive the signals from the remote communications device to relay uplink data from the remote communications device to the infrastructure equipment, 


and a buffer configured to store the data received from the remote communications device, 

wherein the controller is configured in combination with the transmitter, the receiver and the buffer to 

detect that uplink data received from the remote communications device and stored in the buffer should be transmitted to the infrastructure equipment, to 

transmit to the infrastructure equipment a buffer status report message indicating that the communication device has uplink data for transmission to the infrastructure equipment, 



to receive in response to transmitting the buffer status response message an indication of communications resource in which the uplink data is to be transmitted, 


and to transmit the data from the buffer to the infrastructure equipment in the indicated communications resources.
A communications device acting as a relay device configured to communicate with an infrastructure equipment of a mobile communications network and with a remote communications device operating with the mobile communications network, the communications device comprising: 

a receiver configured to receive first signals representing data from the infrastructure equipment for transmission to the remote communications device; 

a transmitter configured to transmit second signals, representing the data, to the remote communications device; 

a control circuit configured to control the transmitter to transmit the second signals to the remote communications device and to control the receiver to receive the first signals from the infrastructure equipment; 


and a buffer configured to store the data received from the infrastructure equipment, 

wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to: 

detect that the data stored in the buffer should be transmitted to the remote communications device; 


transmit, to the remote communications device, a buffer status report message indicating that the communications device has the data for transmission to the remote communications device; 

receive, in response to the buffer status response message, a scheduling request message from the remote communications device; 


transmit an indication, that identifies communications resources, to the remote communications device; and transmit the data to the remote communications device in the communications resources identified in the indication.
1.



As indicated above, the subject matter claimed in the instant application is fully disclosed in the conflicting Patent and is covered by the conflicting Patent since the conflicting Patent and the instant application are claiming common subject matter, and the difference in the limitations are merely differences in wording. More particularly, it would have been obvious to on having ordinary skill in the art to combine the teachings of conflicting claim 1 to detect uplink data received from remote communications devices, and stored in buffer of a relay, should be transmitted to a network device.

Claim No.
Instant Claims (16/991,035)
Conflicting Patent (10779343) 
Claim No.
2.
The communications device as claimed in Claim 1, wherein the controller is configured to detect that the uplink data stored in the buffer should be transmitted to the receiving communications device in accordance with one or more predetermined conditions.
The communications device as claimed in claim 1, wherein the control circuit is configured to detect that the data stored in the buffer should be transmitted to the remote communications device in accordance with one or more predetermined conditions.
2.
3.
The communications device acting as a relay node as claimed in Claim 2, wherein the controller is configured in combination with the receiver to receive from the remote communications device an indication of a quality of service with which the data is to be communicated to the infrastructure equipment, the indication of the quality of service including whether the data is delay tolerant or non-delay tolerant, and one of the one or more predetermined conditions comprises whether the data is delay tolerant or non-delay tolerant, and the controller is configured in combination with the transmitter, the receiver and the buffer to determine whether the uplink data stored in the buffer is delay tolerant in accordance with the indicated quality of service, and if the data is delay tolerant, to wait for a predetermined time before transmitting the buffer status report message, or if the data is non-delay tolerant to transmit the buffer status report message to the receiving communications device without delay.
The communications device as claimed in claim 2, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to receive, from the infrastructure equipment, an indication of a quality of service with which the data is to be communicated to the remote communications device, the indication of the quality of service including whether the data is delay tolerant or non-delay tolerant, and one of the one or more predetermined conditions comprises whether the data is delay tolerant or non-delay tolerant, determine whether the data stored in the buffer is delay tolerant in accordance with the indication of the quality of service, in a case that the data is delay tolerant, wait for a predetermined time before transmitting the buffer status report message, and in a case that the data is non-delay tolerant, transmit the buffer status report message to the remote communications device without delay.

3.
3.
The communications device acting as a relay node as claimed in Claim 2, wherein the controller is configured in combination with the receiver to receive from the remote communications device an indication of a quality of service with which the data is to be communicated to the infrastructure equipment, the indication of the quality of service including whether the data is delay tolerant or non-delay tolerant, and one of the one or more predetermined conditions comprises whether the data is delay tolerant or non-delay tolerant, and the controller is configured in combination with the transmitter, the receiver and the buffer to determine whether the uplink data stored in the buffer is delay tolerant in accordance with the indicated quality of service, and if the data is delay tolerant, to wait for a predetermined time before transmitting the buffer status report message, or if the data is non-delay tolerant to transmit the buffer status report message to the receiving communications device without delay.

The communications device as claimed in claim 2, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to receive, from the infrastructure equipment, an indication of a quality of service with which the data is to be communicated to the remote communications device, the indication of the quality of service including whether the data is delay tolerant or non-delay tolerant, and one of the one or more predetermined conditions comprises whether the data is delay tolerant or non-delay tolerant, determine whether the data stored in the buffer is delay tolerant in accordance with the indication of the quality of service, in a case that the data is delay tolerant, wait for a predetermined time before transmitting the data, and in a case that the data is non-delay tolerant, transmit the data to the remote communications device without delay.
4.
9.
The communications device as claimed in Claim 3, wherein the controller, in combination with the transmitter, the receiver and the buffer, is configured to

receive data for transmission to the remote communications from the infrastructure equipment during the waiting for the predetermined time,

store the data in the buffer, and

transmit the data received during the predetermined time in the indicated communications resources from the buffer to the remote communications device.
The communications device as claimed in claim 3, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to receive data for transmission to the remote communications from the infrastructure equipment during the waiting for the predetermined time, store the data in the buffer, and transmit the data received during the predetermined time in the indicated communications resources from the buffer to the remote communications device.
5.
10.
The communications device as claimed in Claim 9, wherein the controller, in combination with the transmitter, the receiver and the buffer, is configured to

monitor a quantity of the data stored in the buffer, and

in a case that the quality of data stored in the buffer exceeds a predetermined maximum amount, transmit the data received in the indicated communications resources from the buffer to the remote communications device before the end of the predetermined time.
The communications device as claimed in claim 5, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to monitor a quantity of the data stored in the buffer, and in a case that the quality of data stored in the buffer exceeds a predetermined maximum amount, transmit the data received in the indicated communications resources from the buffer to the remote communications device before the end of the predetermined time.
6.
11.
The communications device as claimed in Claim 1, wherein the controller, in combination with the transmitter, the receiver and the buffer, is configured  to wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and in case that the scheduling request message has not been received within the second predetermined time, to re-transmit the buffer status report message.
The communications device as claimed in claim 1, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and in a case that the scheduling request message has not been received within the second predetermined time, re-transmit the buffer status report message.
7.
12.
The communications device as claimed in Claim 2, wherein the controller, in combination with the transmitter, the receiver and the buffer, is configured to

wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and

in a case that the scheduling request message has not been received within the second predetermined time, re-transmit the buffer status report message.
The communications device as claimed in claim 1, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and in a case that the scheduling request message has not been received within the second predetermined time, re-transmit the buffer status report message.
7.
13.
The communications device as claimed in Claim 3, wherein the controller, in combination with the transmitter, the receiver and the buffer, is configured to

wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and

in a case that the scheduling request message has not been received within the second predetermined time, re-transmit the buffer status report message.
The communications device as claimed in claim 1, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and in a case that the scheduling request message has not been received within the second predetermined time, re-transmit the buffer status report message.
7.
14.
The communications device as claimed in Claim 8, wherein the controller, in combination with the transmitter, the receiver and the buffer, is configured to

wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and
in a case that the scheduling request message has not been received within the second predetermined time, re-transmit the buffer status report message.
The communications device as claimed in claim 1, wherein the control circuit, in combination with the transmitter, the receiver and the buffer, is configured to wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and in a case that the scheduling request message has not been received within the second predetermined time, re-transmit the buffer status report message.
7.



As indicated above, dependent claims 2-3, 9-14 of the instant application are claiming similar/identical features as dependent claims 2-7 of the conflicting application. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 11-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over BUCKNELL et al. (US20120236782A1), hereinafter BUCKNELL, in view of Faurie et al. (US20160338095A1), hereinafter FAURIE.

Regarding claim 1, BUCKNELL teaches A communications device acting as a relay device configured to communicate with an infrastructure equipment of a mobile communications network, the communications device comprising: (BUCKNELL, see Figs. 6 and 10, paragraphs 113-115, 130, teach relay node 240 (i.e. a communication device) acting as a relay device configured to communicate with DeNB 220 (i.e. an infrastructure equipment of a mobile communications network) and UEs 1-2 (i.e. remote communications device operating with the mobile communications network).)
a receiver configured to receive signals representing data from a remote communications device for transmission to the infrastructure equipment, (BUCKNELL, see Figs. 6 and 10, paragraphs 113-115, 130, teach relay node 240 acting as the relay device configured to receive signals representing data from the remote communications device (i.e. UE 211/212) for transmission to the DeNB 220. Note, BUCKNELL does not explicitly describe receiver, transmitter, and controller.)
a transmitter configured to transmit signals representing the received data to the infrastructure equipment, (BUCKNELL, see Figs. 6 and 10, paragraphs 113-115, 130, teach relay node 240 configured to transmit the signals to the DeNB 220.)
a controller configured to control the transmitter to transmit the signals to the infrastructure equipment and to receive the signals from the remote communications device to relay uplink data from the remote communications device to the infrastructure equipment, (BUCKNELL, see Fig. 10, paragraphs 130-135, teach the relay node 240 performing uplink and downlink QoS reporting to relay uplink data from the UEs 211/212 to the DeNB 220.) 
and a buffer configured to store the data received from the remote communications device, wherein the controller is configured in combination with the transmitter, the receiver and the buffer (BUCKNELL, see Fig. 10, paragraphs 130-135, teach buffers for storing the data received from the UEs.) 
to detect that uplink data received from the remote communications device and stored in the buffer should be transmitted to the infrastructure equipment, (BUCKNELL, Fig. 6, paragraphs 115-116, teach detecting uplink data as data streams, received from the UEs, stored in buffer per QoS labels and to be transmitted to the DeNB 220.)
	to transmit to the infrastructure equipment a buffer status report message indicating that the communication device has uplink data for transmission to the infrastructure equipment, (BUCKNELL, Fig. 6, paragraphs 115-116, teach the relay node transmitting a buffer status report to the DenB 220 indicating uplink data for transmission.)
to receive in response to transmitting the buffer status response message an indication of communications resource in which the uplink data is to be transmitted, (BUCKNELL, Fig. 10, paragraphs 135-137, teach receiving an indication (e.g. threshold indication) adjusting radio resources (i.e. communication resource in which the uplink data is to be transmitted).)
and to transmit the data from the buffer to the infrastructure equipment in the indicated communications resources. (BUCKNELL, see Fig. 10, paragraphs 135-137, teach transmitting the data to the DeNB according to the adjusted threshold and specific QoS labels.)
FAURIE in the same field of endeavor teaches a relay device comprising a receiver, transmitter, and controller (FAURIE, Fig.18, paragraph 146-147, teach UE device 1800 comprising processing unit 1802 and wireless communication subsystem 1806 (i.e. receiver and transmitter). Furthermore, FAURIE additionally teaches to transmit to the remote communications device a buffer status report message indicating that the communications device acting as a relay node has data for transmission to the remote communications device, (FAURIE, Fig. 8, paragraph 90, teach a first UE acting as a relay performs relay discovery/selection for direct communication with a second UE (i.e. transmitting a message indicating that the relay node has data for transmission to the remote communications device), to receive in response to the buffer status response message a scheduling request message from the remote communications device, (FAURIE, Fig. 8, paragraph 90, step 3, teach receiving a resource allocation request (i.e. a scheduling request message). to transmit an indication of communications resource to the remote communications device in which the data is to be transmitted, (FAURIE, Fig. 8, paragraph 90, steps 4-5, teach transmitting a resource allocation grant (i.e. an indication of communications resource in which the data is to be transmitted).) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of FAURIE with the teachings of BUCKNELL to configure the relay node as comprising a transmitter, receiver and controller configured to transmit a buffer status report message indicating an adjustment to radio resources. The motivation would be to reduce the effects of resource collision and transmission failure (FAURIE, paragraph 27).

Regarding claim 2, BUCKNELL in view of FAURIE teaches the communications device as claimed in Claim 1, wherein the controller is configured to detect that the uplink data stored in the buffer should be transmitted to the receiving communications device in accordance with one or more predetermined conditions. (BUCKNELL, Fig. 9, paragraphs 128-129, teach comparing the buffer status value with a threshold value (i.e. predetermined condition). Furthermore, Fig. 10, paragraphs 135-137, teach transmitting the data according to the adjusted thresholds and/or specific QoS labels.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of FAURIE with the teachings of BUCKNELL to detect that data stored in the buffer should be transmitted to the remote communications device in accordance with one or more predetermined conditions.  The motivation would be to reduce the effects of resource collision and transmission failure (FAURIE, paragraph 27).

Regarding claim 4, BUCKNELL teaches An infrastructure equipment forming part of a mobile communications network configured to transmit signals to and receive signals from communications devices, the infrastructure equipment comprising-: (BUCKNELL, Figs. 6 and 10, paragraphs 113-115, 130, teach relay node 240 (i.e. a communication device) acting as a relay device configured to communicate with DeNB 220 (i.e. an infrastructure equipment of a mobile communications network) and UEs 1-2 (i.e. remote communications device operating with the mobile communications network).)
a receiver configured to receive signals on the uplink from the communications devices via a wireless access interface of the mobile communications network, (BUCKNELL, see Figs. 6 and 10, paragraphs 113-115, 130, teach relay node 240 acting as the relay device configured to receive signals representing data from the remote communications device (i.e. UE 211/212) for transmission to the DeNB 220. Note, BUCKNELL does not explicitly describe receiver, transmitter, and controller.)
a transmitter configured to transmit signals on the downlink to the communications devices via the wireless access interface, and (BUCKNELL, see Figs. 6 and 10, paragraphs 113-115, 130, teach relay node 240 configured to transmit the signals to the DeNB 220.) 
a controller configured to control the receiver to receive the signals and to control the transmitter to transmit the signals, wherein the controller is configured in combination with the receiver and the transmitter to receive from one of the communications devices acting as a relay device (BUCKNELL, see Fig. 10, paragraphs 130-135, teach the relay node 240 (i.e. one of the communication devices acting as a relay) performing uplink and downlink QoS reporting to relay uplink data from the UEs 211/212 to the DeNB 220.) an aggregated buffer status report representing a combination of one or more buffer status reports received from each of one or more remote communications devices for which the communications device is acting as a relay device, (BUCKNELL, Fig. 6, paragraphs 115-116, teach detecting uplink data as data streams, received from the UEs, stored in buffer per QoS labels and to be transmitted to the DeNB 220. Furthermore, Fig. 6, paragraphs 115-116, teach the relay node combining buffer status reports (i.e. aggregated buffer status reports) received from each of the remote communication devices.)
the aggregated buffer status report representing an amount of uplink data for transmission to the infrastructure equipment from the one or more remote communications devices, (BUCKNELL, Fig. 6, paragraphs 115-116, teach the relay node combining buffer status reports (i.e. aggregated buffer status reports) received from each of the remote communication devices. Furthermore, the buffers status reports are combined with a value representing the amount of uplink data for transmission.)
and to transmit to the communications device acting as the relay device an allocation of communications resources for one or both of transmitting the uplink data from the communications device acting as a relay device for reception by the infrastructure equipment, or for transmission by the one or more remote communications devices to be received by the communications device acting as the relay node. (BUCKNELL, Fig. 10, paragraphs 135-137, teach receiving an indication (e.g. threshold indication) adjusting radio resources (i.e. communication resource in which the uplink data is to be transmitted). Furthermore, Fig. 10, paragraphs 135-137, teach transmitting the data to the DeNB according to the adjusted threshold and specific QoS labels.)
FAURIE in the same field of endeavor teaches a relay device comprising a receiver, transmitter, and controller (FAURIE, Fig.18, paragraph 146-147, teach UE device 1800 comprising processing unit 1802 and wireless communication subsystem 1806 (i.e. receiver and transmitter). Furthermore, FAURIE additionally teaches to transmit to the remote communications device a buffer status report message indicating that the communications device acting as a relay node has data for transmission to the remote communications device, (FAURIE, Fig. 8, paragraph 90, teach a first UE acting as a relay performs relay discovery/selection for direct communication with a second UE (i.e. transmitting a message indicating that the relay node has data for transmission to the remote communications device), to receive in response to the buffer status response message a scheduling request message from the remote communications device, (FAURIE, Fig. 8, paragraph 90, step 3, teach receiving a resource allocation request (i.e. a scheduling request message). to transmit an indication of communications resource to the remote communications device in which the data is to be transmitted, (FAURIE, Fig. 8, paragraph 90, steps 4-5, teach transmitting a resource allocation grant (i.e. an indication of communications resource in which the data is to be transmitted).) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of FAURIE with the teachings of BUCKNELL to configure the relay node as comprising a transmitter, receiver and controller configured to transmit a buffer status report message indicating an adjustment to radio resources. The motivation would be to reduce the effects of resource collision and transmission failure (FAURIE, paragraph 27).

Regarding claim 6, BUCKNELL teaches An infrastructure equipment forming part of a mobile communications network configured to transmit signals to and receive signals from communications devices, the infrastructure equipment comprising: (BUCKNELL, Figs. 6 and 10, paragraphs 113-115, 130, teach relay node 240 (i.e. a communication device) acting as a relay device configured to communicate with DeNB 220 (i.e. an infrastructure equipment of a mobile communications network) and UEs 1-2 (i.e. remote communications device operating with the mobile communications network).)
a receiver configured to receive signals on the uplink from the communications devices via a wireless access interface of the mobile communications network, (BUCKNELL, see Figs. 6 and 10, paragraphs 113-115, 130, teach relay node 240 acting as the relay device configured to receive signals representing data from the remote communications device (i.e. UE 211/212) for transmission to the DeNB 220. Note, BUCKNELL does not explicitly describe receiver, transmitter, and controller.)
a transmitter configured to transmit signals on the downlink to the communications devices via the wireless access interface, and (BUCKNELL, see Figs. 6 and 10, paragraphs 113-115, 130, teach relay node 240 configured to transmit the signals to the DeNB 220.)
a controller configured to control the receiver to receive the signals and to control the transmitter to transmit the signals, wherein the controller is configured in combination with the receiver and the transmitter (BUCKNELL, see Fig. 10, paragraphs 130-135, teach the relay node 240 (i.e. one of the communication devices acting as a relay) performing uplink and downlink QoS reporting to relay uplink data from the UEs 211/212 to the DeNB 220.)
to receive from a communications devices acting as a relay device a buffer status report message transmitted by each of one or more remote communications devices and transmitted to the relay device and representing an amount of uplink data for transmission to the infrastructure equipment from the one or more remote communications devices, and (BUCKNELL, Fig. 6, paragraphs 115-116, teach detecting uplink data as data streams, received from the UEs, stored in buffer per QoS labels and to be transmitted to the DeNB 220. Furthermore, Fig. 6, paragraphs 115-116, teach the relay node transmitting a buffer status report to the DenB 220 indicating uplink data for transmission.) 
to transmit to the communications device acting as the relay device an allocation of communications resources for one or both of transmitting the uplink data from the communications device acting as a relay device for reception by the infrastructure equipment, or for transmission by the one or more remote communications devices to be received by the communications device acting as the relay node. (BUCKNELL, Fig. 10, paragraphs 135-137, teach receiving an indication (e.g. threshold indication) adjusting radio resources (i.e. communication resource in which the uplink data is to be transmitted). Furthermore, Fig. 10, paragraphs 135-137, teach transmitting the data to the DeNB according to the adjusted threshold and specific QoS labels.)
FAURIE in the same field of endeavor teaches a relay device comprising a receiver, transmitter, and controller (FAURIE, Fig.18, paragraph 146-147, teach UE device 1800 comprising processing unit 1802 and wireless communication subsystem 1806 (i.e. receiver and transmitter). Furthermore, FAURIE additionally teaches to transmit to the remote communications device a buffer status report message indicating that the communications device acting as a relay node has data for transmission to the remote communications device, (FAURIE, Fig. 8, paragraph 90, teach a first UE acting as a relay performs relay discovery/selection for direct communication with a second UE (i.e. transmitting a message indicating that the relay node has data for transmission to the remote communications device), to receive in response to the buffer status response message a scheduling request message from the remote communications device, (FAURIE, Fig. 8, paragraph 90, step 3, teach receiving a resource allocation request (i.e. a scheduling request message). to transmit an indication of communications resource to the remote communications device in which the data is to be transmitted, (FAURIE, Fig. 8, paragraph 90, steps 4-5, teach transmitting a resource allocation grant (i.e. an indication of communications resource in which the data is to be transmitted).) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of FAURIE with the teachings of BUCKNELL to configure the relay node as comprising a transmitter, receiver and controller configured to transmit a buffer status report message indicating an adjustment to radio resources. The motivation would be to reduce the effects of resource collision and transmission failure (FAURIE, paragraph 27).

Regarding claim 11, BUCKNELL in view of FAURIE teaches the communications device as claimed in Claim 1, wherein the controller, in combination with the transmitter, the receiver and the buffer, is configured  to wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and in case that the scheduling request message has not been received within the second predetermined time, to re-transmit the buffer status report message. (BUCKNELL, paragraphs 39, 43, 53, teach a predetermined amount of time to transmit to the buffer status report and a minimum delay time. Furthermore, FAURIE, Fig. 11, paragraph 123, teach an extended resource allocation period, wherein the remote UE determines to use the extended allocation for the selected resources.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of FAURIE with the teachings of BUCKNELL to wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data when predetermined conditions have been satisfied, and if the scheduling request message has not been received within the second predetermined time, to re-transmit the buffer status report message.  The motivation would be to reduce the effects of resource collision and transmission failure (FAURIE, paragraph 27).

Regarding claim 12, BUCKNELL in view of FAURIE teaches the communications device as claimed in Claim 2, wherein the controller, in combination with the transmitter, the receiver and the buffer, is configured  to wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data in a case that predetermined conditions have been satisfied, and in case that the scheduling request message has not been received within the second predetermined time, to re-transmit the buffer status report message. (BUCKNELL, paragraphs 39, 43, 53, teach a predetermined amount of time to transmit to the buffer status report and a minimum delay time. Furthermore, FAURIE, Fig. 11, paragraph 123, teach an extended resource allocation period, wherein the remote UE determines to use the extended allocation for the selected resources.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of FAURIE with the teachings of BUCKNELL to wait for a second predetermined time to receive the scheduling request message from the remote communications device, for allowing the remote communications device to receive the data when predetermined conditions have been satisfied, and if the scheduling request message has not been received within the second predetermined time, to re-transmit the buffer status report message.  The motivation would be to reduce the effects of resource collision and transmission failure (FAURIE, paragraph 27).

Regarding claim 15, BUCKNELL in view of FAURIE teaches the communications device as claimed in Claim 1, wherein the buffer status report message is an aggregated buffer status report that represents a combination of one or more buffer status reports received from each of one or more remote communications devices for which the communications device is acting as a relay device. (BUCKNELL, Fig. 6, paragraphs 115-116, teach the relay node combining buffer status reports (i.e. aggregated buffer status reports) received from each of the remote communication devices.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of FAURIE with the teachings of BUCKNELL to configure the buffer status report message as an aggregated buffer status report that represents a combination of one or more buffer status reports received from each of one or more remote communications devices for which the communications device is acting as a relay device.  The motivation would be to reduce the effects of resource collision and transmission failure (FAURIE, paragraph 27).

Regarding claim 16, BUCKNELL in view of FAURIE teaches the communications device as claimed in Claim 15, wherein the aggregated buffer status report representing an amount of uplink data for transmission to the infrastructure equipment from the one or more remote communications devices. (BUCKNELL, Fig. 6, paragraphs 115-116, teach the relay node combining buffer status reports (i.e. aggregated buffer status reports) received from each of the remote communication devices. Furthermore, the buffers status reports are combined with a value representing the amount of uplink data for transmission.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of FAURIE with the teachings of BUCKNELL to configure the aggregated buffer status report representing an amount of uplink data for transmission to the infrastructure equipment from the one or more remote communications devices.  The motivation would be to reduce the effects of resource collision and transmission failure (FAURIE, paragraph 27).

Regarding claim 17, BUCKNELL in view of FAURIE teaches the infrastructure equipment as claimed in Claim 4, wherein the controller is configured in combination with the receiver and the transmitter to transmit an indication, to the communications device, of a communications resource in which uplink data is to be transmitted. (BUCKNELL, Fig. 10, paragraphs 135-137, teach receiving an indication (e.g. threshold indication) adjusting radio resources (i.e. communication resource in which the uplink data is to be transmitted). Furthermore, Fig. 10, paragraphs 135-137, teach transmitting the data to the DeNB according to the adjusted threshold and specific QoS labels.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of FAURIE with the teachings of BUCKNELL to transmit an indication, to the communications device, of a communications resource in which uplink data is to be transmitted.  The motivation would be to reduce the effects of resource collision and transmission failure (FAURIE, paragraph 27).

Regarding claim 18, BUCKNELL in view of FAURIE teaches the infrastructure equipment as claimed in claim 17, wherein the indication is transmitted in response to receiving the aggregated buffer status report. (BUCKNELL, Fig. 10, paragraphs 135-137, teach receiving the indication for adjusting radio resources in response to receiving the aggregated buffer status report value.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of FAURIE with the teachings of BUCKNELL to configure the indication as transmitted in response to receiving the aggregated buffer status report. The motivation would be to reduce the effects of resource collision and transmission failure (FAURIE, paragraph 27).

Regarding claim 19, BUCKNELL in view of FAURIE teaches the infrastructure equipment as claimed in Claim 6, wherein the controller is configured in combination with the receiver and the transmitter to transmit an indication, to the communications device, of a communications resource in which uplink data is to be transmitted. (BUCKNELL, Fig. 10, paragraphs 135-137, teach receiving an indication (e.g. threshold indication) adjusting radio resources (i.e. communication resource in which the uplink data is to be transmitted). Furthermore, Fig. 10, paragraphs 135-137, teach transmitting the data to the DeNB according to the adjusted threshold and specific QoS labels.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of FAURIE with the teachings of BUCKNELL to transmit an indication, to the communications device, of a communications resource in which uplink data is to be transmitted.  The motivation would be to reduce the effects of resource collision and transmission failure (FAURIE, paragraph 27).

Regarding claim 20, BUCKNELL in view of FAURIE teaches the infrastructure equipment as claimed in claim 19, wherein the indication is transmitted in response to receiving the aggregated buffer status report. (BUCKNELL, Fig. 10, paragraphs 135-137, teach receiving the indication for adjusting radio resources in response to receiving the aggregated buffer status report value.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of FAURIE with the teachings of BUCKNELL to configure the indication as transmitted in response to receiving the aggregated buffer status report. The motivation would be to reduce the effects of resource collision and transmission failure (FAURIE, paragraph 27).

Allowable Subject Matter
Claims 3, 5, 7-10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the double patenting rejection indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822. The examiner can normally be reached 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALLI Z BUTT/Examiner, Art Unit 2412